DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments to the claims, filed on 1/24/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1-7 are rejected under 35 U.S.C. 103 as obvious over Yamamoto (JP 2004-117790 A) in view of Murata et al (JP H11302614 A).
Regarding claims 1-3, Yamamoto teaches a method of making a protective film comprising adding an adhesive material layer on a base material (i.e., an adhesive sheet production method comprising a step of applying an adhesive composition in a shape on one or both sides of a base to form an adhesive layer); wherein the adhesive may be urethane (i.e., elastomer) based and applied in a variety of patterns including that of rectangles (i.e., stripes) (para 1-3, 91-99). Yamamoto further suggests the adhesive may be applied uniformly which would have suggested that of a coating of a 
	In addition, Yamamoto teaches the adhesive may comprise a urethane (i.e. compounding agent) and solvents; wherein the viscosity of the adhesive may affect the film thickness (para 91-99); and one of ordinary skill in the art at the time of invention would have known that the viscosity of the final adhesive could be adjusting by adjusting the amount of solvent or adhesive component (e.g., urethane) to the composition of the final adhesive before its applied and cured. Therefore, Yamamoto would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the adhesive composition having viscosity regulated is used for the applying the proper thickness and uniformity of thickness; and wherein the viscosity of the adhesive composition to be applied is regulated by the compounding amount of an elastomer and/or solvent in the adhesive composition.
	Yamamoto fails to suggest the adhesive layer contains an epoxy resin and a temperature-sensitive foaming agent.
	Murata teaches a thermally releasable pressure-sensitive adhesive comprising a pressure-sensitive adhesive for imparting adhesiveness and heat-expandable microspheres for imparting thermal expansivity; wherein the pressure-sensitive adhesives comprises urethane-based pressure-sensitive adhesives and crosslinking agents such as phenol resins (i.e., epoxies); wherein the thermally releasable pressure-abstract, page 3-4, 7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the thermally releasable pressure-sensitive adhesive of Murata with the adhesive layer of Yamamoto for an adhesive layer that is thermally releasable. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the thermally releasable pressure-sensitive adhesive of Murata with the adhesive layer of Yamamoto, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claim 4, Yamamoto suggests the urethane adhesive may have a viscosity of 3,000 cps (i.e. mPa·s) (para 117) which lies within the range of the instant claims. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the viscosity of the adhesive to optimize its coating ability and the uniformity of the final coating. 
Regarding claim 5, Yamamoto teaches a protective film comprising an adhesive material layer on a base material (i.e., an adhesive sheet); wherein the adhesive may be urethane (i.e., elastomer) based and applied in a variety of patterns including that of rectangles (i.e., stripes) (para 1-3, 91-99). Yamamoto further suggests the adhesive may be applied uniformly which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a coating of a uniform thickness or a ratio (Te/T) of the thickness (Te) at the edge portion of the stripe-shaped 
Yamamoto fails to suggest the adhesive layer contains an epoxy resin and a temperature-sensitive foaming agent.
Murata teaches a thermally releasable pressure-sensitive adhesive comprising a pressure-sensitive adhesive for imparting adhesiveness and heat-expandable microspheres for imparting thermal expansivity; wherein the pressure-sensitive adhesives comprises urethane-based pressure-sensitive adhesives and crosslinking agents such as phenol resins (i.e., epoxies); wherein the thermally releasable pressure-sensitive adhesive may be used in surface (e.g., glass) protective materials (abstract, page 3-4, 7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the thermally releasable pressure-sensitive adhesive of Murata with the adhesive layer of Yamamoto for an adhesive layer that is thermally releasable. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the thermally releasable pressure-sensitive adhesive of Murata with the adhesive layer of Yamamoto, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claim 6, Yamamoto suggests the adhesive may comprise urethane (i.e., elastomer and/or curing resin component) and curing agents (para 117-118); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of elastomer/curing resin component and curing agent in the adhesive composition to insure the adhesive properly cured with the desired final physical properties.  
	Regarding claim 7, Yamamoto fails to suggest the thickness of the adhesive layer is 2 to 300 μm; but does suggest the thickness of the coating is not necessarily limited (para 94); so it would have been obvious to one of ordinary skill in the art to adjust the thickness of the coating to optimize the physical properties (e.g., tensile and/or tear strength) of the adhesive layer. 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783